District of Columbia
                               Court of Appeals
No. 11-BG-775

IN RE KENNETH A. MARTIN,
                        Respondent.
Bar Registration No. 420600                          BDN: 370-04

BEFORE: Fisher and Blackburne-Rigsby, Associate Judges and King, Senior
       Judge.

                                     ORDER
                              (Filed October 21, 2014)

       On consideration of respondent’s consent motion for “Expedited Clarification
of Reinstatement Conditions,” and whereas the opinion suspending respondent from
the practice of law did not require “proof of rehabilitation” pursuant to D.C. Bar Rule
XI § 16 (d), it is

       ORDERED that the motion is granted. This court’s opinion, first issued on
March 28, 2013 (reported at 67 A.3d 1032) and amended February 13, 2014
(amendment reported at 91 A.3d 564), which, in its very last sentence, conditioned
reinstatement “upon compliance with D.C. Bar Rule XI § 16 (d),” will be amended.
Instead, the last sentence will condition reinstatement “upon compliance with D.C.
Bar Rule XI § 16 (c).”

                                        PER CURIAM.

Copies to:

Daniel S. Schumack, Esquire
3900 Jermantown Road, Suite 300
Fairfax, VA 22030-4900
No. 11-BG-775

Eric L. Yaffe, Esquire
Chair, Board on Professional Responsibility
430 E Street, N.W., Suite 138
Washington, D.C. 20001

Wallace E. Shipp, Jr., Esquire
Bar Counsel, Office of Bar Counsel
515 5th Street, N.W., Suite 117
Washington, D.C. 20001